DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office action is responsive to amendment filed 05/03/2022.
Reasons for Allowance
3.	Claims 2-17 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a display device. Independent claims 1 and 10 identify the distinct limitations “an input device operationally connected to the driver circuit, wherein a frequency of inputting image signals to the pixel portion when the input device is not operated is less than a frequency of inputting image signals to the pixel portion when the input device is operated, wherein the oxide semiconductor layer comprises a first oxide semiconductor film having a first crystalline region and a second oxide semiconductor film having a second crystalline region over the first oxide semiconductor film, and wherein the second oxide semiconductor film is thicker than the first oxide semiconductor film”.
	The closest prior arts Akimoto et al. (US 2007/0072439 A1), Tamura (US 2003/0112257 A1) and Jeong et al. (US 2010/0026169 A1) all discussed in the Office action dated 2/03/2022, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693